Citation Nr: 1118227	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for bilateral hearing loss.  

In the August 2005 rating decision from which this appeal arises, the RO also denied service connection for blurred vision and posttraumatic stress disorder (PTSD).  In the November 2005 Notice of Disagreement (NOD), the Veteran expressed disagreement with the RO's denials of service connection for bilateral hearing loss, blurred vision and PTSD.  In July 2006, the RO issued a Statement of the Case.  In September 2006, the Veteran submitted a Substantive Appeal to the Board, appealing only the RO's denials of service connection for bilateral hearing loss and PTSD.  As the Veteran did not appeal the denial of service connection for blurred vision in a timely manner, that issue is not in appellate status and is not before the Board.  Subsequently, in a July 2010 rating decision, the RO granted service connection for PTSD.  In a January 2011 communication with VA, the Veteran reported that he was fully satisfied with the grant of service connection for PTSD and did not wish to pursue any appeal of that issue.  Therefore, as the January 2011 rating decision acted as a full grant of service connection for PTSD, that issue is not in appellate status and is not before the Board.  

The Veteran requested a personal hearing before the Board, to be held at the RO, but subsequently withdrew that request. 


FINDINGS OF FACT

1.  The Veteran experience some loud noise exposure of small arms fire during basic training in service.

2.  The Veteran did not have chronic symptomatology of hearing loss during service.

3.  The Veteran did not experience continuous hearing loss since discharge from service.

4.  The Veteran's current bilateral hearing loss is not related to service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in February 2005 substantially satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claim.  In June 2003, the RO provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed disorder.  As the examination report was written after an interview with the Veteran, a review of the claims file, and contained a medical opinion, based upon clinical evidence and other bases, indicating the nature and etiology of the Veteran's disability, the June 2003 VA examination is adequate for adjudication purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may be granted for certain chronic diseases, to include sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.309 (2010).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that, due to exposure to loud noises during basic training, he developed bilateral hearing loss.  The Veteran indicated that the exposure to such noise caused a temporary "threshold shift," a loss of hearing, during service.  In a September 2006 statement, the Veteran stated that he believed that the in-service noise exposure caused the currently diagnosed hearing loss as there was no other explanation. 

After a review of all the evidence of record, lay and medical, the Board finds that a preponderance of the evidence weighs against service connection for bilateral hearing loss.  The Board finds that, although the Veteran experienced some loud noise exposure of small arms fire during basic training in service, he did not experience chronic hearing loss symptomatology during service.  In a June 2003 VA audiology examination report, the Veteran stated that, during range qualification in basic training, he did not wear any hearing protection, and was exposed to traumatic noise, such as firearms, machine guns, and helicopters.  

The Veteran has not made any statements contending that he experienced in-service noise exposure except during basic training.  On the Veteran's report of separation from active duty, also known as a DD Form 214, the Veteran's military occupational specialty (MOS) is listed as that of a fixed ciphony repairman, analogous to a civilian electronics technician.  The Board notes that this MOS, by its nature, is not classically associated with traumatic noise exposure.  

The Veteran's service treatment records are negative for complaints, diagnosis, or treatment for bilateral hearing loss.  In a December 1970 service entrance examination report, a service examiner found that the Veteran had normal hearing, with threshold levels from 0 to 20 decibels at all tested frequencies.  Hensley, 5 Vet. App. at 157.  Subsequent service treatment records contain no report of treatment for hearing loss.  In a December 1973 service discharge medical examination report, a service examiner again found that the Veteran had normal hearing, with threshold levels from 0 to 20 decibels at all tested frequencies.  Considering this evidence, the Board finds that, even if the Veteran had a temporary loss of hearing during service, the in-service hearing loss symptomatology did not result in permanent hearing loss or chronic symptomatology.  

The Board notes that, in a September 2006 statement, the Veteran advised VA not to give credence to anything written in the December 1973 service discharge medical examination report other than what the Veteran, himself, wrote.  The Veteran stated that the December 1973 service examiner performed the examination in a hurried manner because the Veteran was scheduled to return to the United States from Korea soon after the time allotted for the examination.  Although the Board has reviewed the Veteran's statements regarding the quality of the examination, the Board does not find them to be persuasive in this matter.  Even if the Veteran is to be believed about the hurried nature of the December 1973 service discharge medical examination, the Board finds nothing in the record suggesting that the December 1973 service examiner was not qualified to perform his duties quickly and professionally.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  The Veteran has not alleged any specific way in which the examination report is alleged to be deficient.  

The Board finds that the Veteran has not experienced continuous hearing loss symptomatology since discharge.  As noted above, in the December 1973 service discharge medical examination report, a service examiner found that the Veteran's hearing was normal at the time of discharge.  The Veteran has not submitted any medical evidence indicating continuous hearing loss symptomatology since discharge.  Throughout the pendency of this appeal, the Veteran has not submitted any lay evidence specifically indicating continuous hearing loss symptomatology since the date of discharge or specificially within one year of that date.  38 C.F.R. 
§ 3.309.  

In the June 2003 VA audiology examination report, when asked to describe the onset of his current bilateral hearing loss, the Veteran reported experiencing progressive onset.  Of note, the Veteran did not specify a date as to when he noted experiencing progressive hearing loss.  The Board notes that the Veteran was discharged from service over 37 years ago.  Considering the lengthy period of time since the Veteran's discharge from service, the Board finds the Veteran's statements which do not place onset of hearing loss symptomatology within a year of discharge or even soon after service weigh against a finding of continuous symptomatology since service.  Were the Veteran to have experienced hearing loss since the noted temporary loss in hearing in service, the Board finds it incredible that the Veteran would not mention such symptomatology.  Therefore, considering the lay and medical evidence of record, the Board finds that the preponderance of the evidence weighs against a finding of continuous hearing loss symptomatology since service.

Finally, the Board finds that the weight of the evidence demonstrates that the Veteran's current hearing loss disorder is not related to service.  The June 2003 VA audiology examiner opined that the Veteran's current bilateral hearing loss was less likely than not due to service because the Veteran had normal bilateral hearing at the time of separation.  As noted above, in the June 2003 VA audiology examination report, the Veteran stated that he experienced an instance of temporary hearing loss after range qualification testing during basic training.  When asked about his current hearing loss, the Veteran stated that its onset was progressive rather than sudden.  After a review of the claims file and examination, the VA examiner diagnosed mild sensorineural hearing loss at 3,000 and 4,000 Hertz.  

In a September 2006 statement, the Veteran reported that the June 2003 VA examiner told the Veteran that the current hearing loss "could have resulted" from "some noise exposure" during basic training.  The Veteran stated that the VA examiner could not provide any other verifiable reason for the Veteran's hearing loss.  First, the Board notes that, as the Veteran's September 2006 statement seemingly conflicts with the findings in the June 2003 VA audiology examination report, the Board finds the VA examiner's findings contained in the June 2003 VA audiology examination to be more credible as to the VA examiner's actual opinions than the Veteran's recent statements about what the VA examiner supposedly told him.  See, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994) (the Board may assign greater probative value to contemporaneous evidence than history as reported by the Veteran).  More importantly, even if the June 2003 VA examiner told the Veteran that "some" noise exposure during service "could" have caused hearing loss, such an opinion would be speculative.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board also notes that the June 2003 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not due to service because the Veteran had normal bilateral hearing at the time of separation.  In reviewing the records, the Board notes that the Veteran underwent a slight change in hearing during service at the 2000 hertz range that was not noted as of significance by the June 2003 VA examiner in the VA examination report.  Specifically, in the December 1970 service pre-induction medical examination report, the service examiner found that the Veteran's audiometric thresholds were 5 decibels at 2,000 Hz, bilaterally.  In the December 1973 service discharge medical examination report, the service examiner found that the Veteran's audiometric thresholds were 15 decibels at 2,000 Hz, bilaterally.  All other threshold readings were unchanged between the December 1970 and December 1973 examinations.  

The Board notes that, although the Veteran underwent some change in hearing threshold at the 2,000 Hertz range in service, the Board finds that the change was not significant, and was also within the normal range.  The Veteran's hearing at entrance and discharge was normal for VA purposes.  See Hensley at 157 (threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  The only difference in readings noted between the December 1970 and December 1973 examinations was a 10 decibel difference at 2000 hertz.  

In the June 2003 VA examination report, the examiner diagnosed mild sensorineural hearing loss at 3,000 and 4,000 Hertz.  In reviewing the VA examiner's other findings, the Board notes that the Veteran's threshold readings in the June 2003 report were 15 decibels in the right ear and 20 decibels in the left, still indicative of normal hearing at that threshold at the same levels over 29 years after the December 1973 service discharge medical examination.  By contrast, the audiometric thresholds at 4000 hertz reported in the December 1973 service discharge medical examination report were 10 decibels in the right ear and 15 decibels in the left ear.  In the June 2003 VA examination report, the Veteran's threshold levels at 4000 hertz were 40 decibels bilaterally, reflecting post-service changes in the 3000 and 4000 hertz ranges, with the 2000 hertz range unchanged after service.  

As the evidence indicates that the Veteran's hearing at 2000 hertz was within the normal range at discharge and normal at the time of the June 2003 examination, the Board finds that the fact that the June 2003 VA examiner did not specifically note or comment on the change in the Veteran's hearing at 2000 hertz during service to be of no consequence.  Therefore, as the June 2003 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, diagnosed mild sensorineural hearing loss at 3,000 and 4,000 Hertz, and offered an opinion backed by clinical findings, which is also consistent with the lack of chronic or continuous symptoms of hearing loss in this case, the Board finds that the June 2003 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

For these reasons, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


